Citation Nr: 1205366	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-35 981	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October and November 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of this hearing is of record.  Testimony at this hearing revealed that the Veteran wished to reopen his claim for service connection for peripheral neuropathy of the upper extremities that was denied by the RO in an October 2009 rating decision.  This matter is not within the Board's jurisdiction and is referred to the RO for appropriate action.  

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss and tinnitus are casually related to exposure to acoustic trauma during combat service. 


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011)  

REASONS AND BASES FOR FINDING AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to be have been incurred in or aggravated during combat with the enemy satisfactory lay or other evidence of service incurrence or aggravation of the alleged disease or injury.  38 U.S.C.A. § 1154(b).  Combat service on the part of the Veteran is shown in this case, as his DD Form 214 MC reflect that he served as a machine gunner with the United States Marines Corps in Vietnam, and his awards and decorations include the Combat Action Ribbon and the Purple Heart.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  A VA audiological examination conducted in October 2008 showed hearing thresholds reflective of bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.   

Hearing loss was not shown during service.  However, the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet .App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385 . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

At his hearing before the undersigned, the Veteran asserted that he developed hearing loss and tinnitus as a result of exposure to acoustic trauma during his combat service as a machine gunner in Vietnam.  As indicated, such service has been corroborated by an official service department record; as such, and given the provisions of 38 U.S.C.A. § 1154(b), exposure to acoustic trauma during service is presumed.  

The Veteran's exposure to acoustic trauma during service was presumed by the VA examiner who, following the October 2008 VA examination, found it to be less likely than not that bilateral hearing loss was the result of service and that tinnitus was not caused by or the result of service.  In rendering this opinion, however, the examiner noted that "[t]here are no calibrated audiometrics upon military separation with which to rule out noise induced hearing loss secondary to military service."  Moreover, the Veteran is competent to assert that he has had problems with hearing and tinnitus since service, and the Board finds these assertions to be credible.  Davidson, supra.  With respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As such, the Board finds that the positive evidence is at least in a state of equipoise with the negative evidence on the question of whether the Veteran has bilateral hearing loss and tinnitus a result of service.  Accordingly and as unless the preponderance of the evidence is against a claim, it cannot be denied, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with respect to the claims for service connection for bilateral hearing loss and tinnitus since there is no detriment to the Veteran with respect to these claims as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran in connection with these claims are being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in June 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grants of service connection herein.    

ORDER

Entitlement to service connection for bilateral tinnitus is warranted.  Entitlement to service connection for bilateral hearing loss is warranted.  The appeal is granted to this extent. 

REMAND

At the hearing before the undersigned, the Veteran asserted that exposure to Agent Orange, which is presumed given his documented service in Vietnam, resulted in peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 1116(f).  The RO did not address this aspect of the claim, nor did the opinion as to the etiology of the Veteran's peripheral neuropathy following the December 2010 VA peripheral nerves examination.  

Support for the Veteran's assertion that he developed peripheral neuropathy of the lower extremities due to exposure to Agent Orange during service is represented by an August 2011 conclusion from a private physician that the Veteran has a "sensory neuropathic process [that] is likely related to exposure to toxins/Agent Orange or its derivatives."  As such, the undersigned finds that there is of record evidence indicating that the Veteran may have peripheral neuropathy of the lower extremities that is etiologically related to in service exposure to Agent Orange.  Therefore, a VA examination that includes an opinion as to whether this disability is etiologically related to the presumed exposure to Agent Orange in service is necessary in order to fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At his hearing before the undersigned, the Veteran referenced potentially relevant treatment shortly after service at a VA medical facility in Detroit, Michigan and a medical facility affiliated with the University of Michigan in Ann Arbor, Michigan.  As the records from this treatment, should they exist, would be pertinent to the claim for service connection for peripheral neuropathy of the lower extremities, the Board finds that attempts to obtain these records must be made in order to fulfill the duty to assist.  See 38 C.F.R. § 3.159; See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be undertaken to obtain any records of treatment of the Veteran from shortly after his separation from service in June 1969 at any VA medical facility in Detroit, Michigan and, after obtaining the proper authorization from the Veteran, any medical facility affiliated with the University of Michigan in Ann Arbor, Michigan.  

2.   The Veteran should be scheduled for an appropriate VA examination in connection with his claim for service connection for peripheral neuropathy of the lower extremities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

After eliciting history from the Veteran, examining the Veteran, and reviewing the claims file (to include the August 2011 private physician report linking the condition at issue to exposure to Agent Orange) the examiner should offer a response to the following:

      a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran currently has peripheral neuropathy of the lower extremities that was manifested during service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran currently has peripheral neuropathy of the lower extremities that is causally related to presumed exposure to Agent Orange during service? 

A detailed rationale should be offered for the opinion. 

In the event the Veteran fails to report for such examination, the RO should nevertheless forward the claims file to an appropriate VA examiner for review and responses to the above-posed question. 

3.  In the interest of avoiding further remand, the RO should review the examination report and opinion to ensure that such is responsive to the above posed question.

4.  After completion of the above, the RO should review the expanded claims file and determine whether service connection is warranted for peripheral neuropathy of the lower extremities as a result of presumed expsoure to Agent Orange or any other basis of entitlement.  To the extent the claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


